         Case 6:20-cv-06149-EAW Document 2-2 Filed 06/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________
RAKIM YANCEY,
17B3223                 Plaintiff,                            MEMORANDUM OF LAW
                                                              IN SUPPORT OF
     v                                                        DEFENDANTS’ MOTION TO
                                                              DISMISS
TIMOTHY PANCOE,
BRADLEY PIKE,                                                 Civ. Action No. 20-cv-6149
CHRISTOPHER KOSCH,

                        Defendants.
___________________________________

                                  STATEMENT OF FACTS

              Plaintiff was arrested on March 13, 2017 for disorderly conduct, obstructing
     traffic, aggravated assault on a police officer with intent to injure, after driving erratically
     and parking in the middle of oncoming traffic at the intersection of Clifford Avenue and
     Hudson Avenue in the City of Rochester. Plaintiff then attacked and punched Sergeant
     Timothy Pancoe in the face several times when Sgt. Pancoe attempted to approach
     Plaintiff. The assault resulted in Sergeant Pancoe sustaining swelling, bruising, broken
     glasses and being placed on concussion protocol.              Several independent witnesses
     provided Supporting Depositions documenting Plaintiff’s assault on Sergeant Pancoe.
     Plaintiff was indicted and convicted of Assault in the Second Degree following a jury
     trial.

                                            STANDARD

              ““To survive a motion to dismiss, a complaint must contain sufficient factual
     matter, accepted as true, to 'state a claim to relief that is plausible on its face.'” Ashcroft v.
     Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
     Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). The
     Supreme Court has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to
     dismiss does not need detailed factual allegations, a plaintiff's obligation to provide the
     'grounds' of his 'entitle[ment] to relief' requires more than labels and conclusions, and a
     formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S.
 Case 6:20-cv-06149-EAW Document 2-2 Filed 06/17/20 Page 2 of 3




at 555. Instead, the Supreme Court has emphasized that “[f]actual allegations must be
enough to raise a right to relief above the speculative level," Id., and that “once a claim
has been stated adequately, it may be supported by showing any set of facts consistent
with the allegations in the complaint,” Id. at 563. Plaintiffs must allege "only enough
facts to state a claim to relief that is plausible on its face.” Id. at 570. But if a plaintiff has
"not nudged [his] claims across the line from conceivable to plausible, the complaint
must be dismissed.” Id.; see also Iqbal, 556 U.S. at 679 (“Determining whether a
complaint states a plausible claim for relief will . . . be a context-specific task that
requires the reviewing court to draw on its judicial experience and common sense. But
where the well-pleaded facts do not permit the court to infer more than the mere
possibility of misconduct, the complaint has alleged—but it has not 'show[n]'—'that the
pleader is entitled to relief.'” Fed. R. Civ. P. 8(a)(2).”” “The Court must confine its
considerations to the facts stated on the face of the complaint, in documents appended to
the complaint or incorporated by reference, and matters of which judicial notice may be
taken.” Cited by Tieman v. City of Newburgh, 2015 U.S. Dist. LEXIS 38703 (S.D.N.Y.
Mar. 26, 2015).

        Plaintiff’s claims are time barred and should accordingly be dismissed.



      PLAINTIFF MAY NOT ASSERT AN EIGHTH AMENDMENT CLAIM.


     Assuming arguendo that Plaintiff’s claims are not time barred, his claim under the
Eighth Amendment is improper. “[E]xcessive force claims must be examined under the
standard applicable to the specific constitutional right allegedly violated, which in most
instances will be the Fourth or Eighth Amendments, the main sources of individual
protection under the Constitution against physically abusive official conduct.” Rodriguez
v.   Phillips,   66   F.3d    470,   477    (2d.   Cir.   1995).     Eighth Amendment claims
of excessive force are normally limited to post-conviction situations, such as an inmate
alleging that excessive force was used by corrections officers while the inmate was
incarcerated serving a prison sentence. Whitley v. Albers, 475 U.S. 312, 318, 106 S. Ct.
1078, 89 L. Ed. 2d 251 (1986) (“The Cruel and Unusual Punishments Clause 'was
         Case 6:20-cv-06149-EAW Document 2-2 Filed 06/17/20 Page 3 of 3




       designed to protect those convicted of crimes,' and consequently the Clause applies 'only
       after the State has complied with the constitutional guarantees traditionally associated
       with criminal prosecutions.’”) Ingraham v. Wright, 430 U.S. 651, 664 (1977).
       Fourth Amendment claims relate to “the use of excessive force in making an arrest, and
       whether the force used is excessive is to be analyzed under that Amendment's
       reasonableness standard.” Brown v. City of New York, 798 F.3d 94, 100 (2d Cir. 2015).
       “Since plaintiff's claim of excessive force arose in the context of an arrest, it is governed
       by the Fourth Amendment and not the Eighth Amendment.” Thigpen v. County of Erie,
       No. 11-CV-466A, 2013 U.S. Dist. LEXIS 186538, 2014 WL 1270024, at 8 (W.D.N.Y.
       March      26,    2014) (“Use     of force during     an     arrest   is    governed      by
       the Fourth Amendment.”). Samuels v Schultz, 2017 US Dist LEXIS 47969, at 10-11
       (WDNY 2017).


           Accordingly, the Plaintiff’s Eighth Amendment claims must be dismissed.



                                        CONCLUSION

       WHEREFORE, it is respectfully requested that Defendants’ Motion to Dismiss be
granted in its entirety, together with such other and further relief as the Court deems just and
proper, including awarding to the Defendants the costs and disbursements of this proceeding.


DATED: June 11, 2020                               TIMOTHY R. CURTIN, Corporation Counsel
       Rochester, New York
                                                     By: s/Spencer Ash
                                                     Spencer Ash, Esq., of Counsel
                                                     Attorneys for Defendants
                                                     30 Church Street, Room 400A
                                                     Rochester, NY 14614
                                                     (585) 428-6699
                                                     Spencer.ash@cityofrochester.gov
Rakim Yancey 17b3223
Attica Correctional Facility
PO Box 149
Attica, NY 14011
